Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/16/2021 has been considered.

        Allowable Subject Matter
4.	Claims 1-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7
None of the prior art of record teaches or suggests an image forming apparatus comprising a controller configured to execute a developing bias correcting process for correcting a developing bias to be applied to the developing roller; wherein said developing bias correcting process including the step of setting process for setting a plurality of testing biases to be applied to the developing roller, all of the plurality of testing biases being smaller than an old developing bias used for forming an image on a sheet before executing the developing bias correcting process.
      
     Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Saito et al. [11,022,922] disclose a process cartridge.
-   Furuta et al. [10,274,865] disclose a cartridge.
-   Watanabe [10,444,691] discloses a cartridge.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/26/22